Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of SEQ ID NO: 1 linked to SEQ ID NO: 2 in the reply filed on 4/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
Claims 1-9 are pending in this application.
Claims 1-9 are presently under consideration.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1-2 and 8-9 are objected to because of the following informalities: Claim 1 should be rewritten to recite “A recombinant human secretory DDRGK1 comprising SEQ ID NO: 1 linked at its N-terminus to SEQ ID NO: 2”. Claim 2 should be rewritten to recite “The recombinant human secretory DDRGK1 of claim 1, wherein the C-terminus of SEQ ID NO: 1 is linked to SEQ ID NO: 3, and wherein SEQ ID NO: 3 is further linked to SEQ ID NO: 4”. Claim 8 should be rewritten to recite “The pharmaceutical composition of claim 7, wherein the pharmaceutical composition is in the form of an injection, a subcutaneous implant, a tablet, a powder, a granule, a capsule, an oral liquid, or a slow-release formulation”. Claim 9 should be rewritten to recite “A method for the treatment of intervertebral disc degeneration, chondrogenic degeneration, or fractures and bone defects, comprising administering an effective amount of the human secretory DDRGK1 of claim 1 to a subject in need thereof”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a N-terminal of the truncated…..”. The word “a” implies that more than one N-terminal is present. It is unclear to which “N-terminal” SEQ ID NO: 2 is connected with. To advance prosecution, the claim has been interpreted as follows: “A recombinant human secretory DDRGK1 comprising SEQ ID NO: 1 linked at its N-terminus to SEQ ID NO: 2”.
Claims 2-9 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 is drawn to the recombinant human secretory DDRGK1 of claim 1, wherein, in SEQ ID NO: 1, sites 1-28 are deleted. SEQ ID NO: 1 is the sequence of DDRGK1 wherein sites 1-28 are deleted. Therefore, claim 3 fails to further limit the subject matter of claim 1. Claims 4-6 are drawn to various properties of the recombinant human secretory DDRGK1 of claim 1. Such properties are inherent to the claimed structure. Therefore, claims 4-6 fail to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658